J-A08045-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    DWIGHT DARNELL BOWEN                       :
                                               :
                       Appellant               :   No. 609 WDA 2021

       Appeal from the Judgment of Sentence Entered December 17, 2020
      In the Court of Common Pleas of Indiana County Criminal Division at
                        No(s): CP-32-CR-0001119-2019


BEFORE: BENDER, P.J.E., LAZARUS, J., and McCAFFERY, J.

MEMORANDUM BY McCAFFERY, J.:                        FILED: APRIL 29, 2022

        Dwight Darnell Bowen (Appellant) appeals, pro se,1 from the judgment

of sentence imposed in the Indiana County Court of Common Pleas, following

his jury conviction of one count of third-degree murder2 for the death of his

cellmate, Luis Santiago. On appeal, Appellant contends: (1) the trial court

had no subject matter jurisdiction to convict him of third-degree murder when

he was charged only with criminal homicide generally; (2) the evidence was

insufficient to prove the victim’s death was a homicide; and (3) the verdict

was against the weight of the evidence. For the reasons below, we affirm.



____________________________________________


1As we will discuss infra, the trial court granted Appellant’s request to proceed
pro se following his sentencing hearing.

2   18 Pa.C.S. § 2502(c).
J-A08045-22



       The facts underlying Appellant’s conviction are summarized by the trial

court as follows:

             [Appellant’s] conviction [arose] from events that occurred
       January 1, 2019, at State Correctional Institution (SCI) Pine Grove
       in Indiana County. At that time, [Appellant] was incarcerated and
       shared a cell with [Santiago]. When the corrections officer on
       duty did count at approximately 9:15 P.M., both [Appellant] and
       Santiago were present in the cell. Shortly after 10:00 P.M., a call
       came from the cell and the victim was found on the floor. When
       [Appellant] was asked what had happened to Santiago, he replied,
       “he fell out”, and later stated that Santiago was standing at the
       sink and fell and hit his head on the door. At the time Santiago
       was discovered, [Appellant] was observed wiping his hands and
       had blood under his fingernails. There was also blood on multiple
       surfaces in the cell, a t-shirt folded in a long, narrow configuration,
       and the window of the cell had been taped over with paper.
       [Appellant] and Santiago had been observed arguing earlier about
       the phone and commissary and reportedly had a dispute over
       Santiago having the bottom bunk.

Trial Ct. Op. 4/20/21, at 1-2.

       Appellant was charged with criminal homicide, 18 Pa.C.S. § 2501. He

was represented by various attorneys employed by the Indiana County Public

Defender’s Office. The case proceeded to a jury trial which commenced on

September 14, 2020. On September 18th, the jury returned a verdict of guilty

on the charge of third-degree murder.3 On December 17, 2020, the trial court




____________________________________________


3 The verdict sheet permitted the jury to convict Appellant of first-degree
murder, third-degree murder, voluntary manslaughter, or involuntary
manslaughter. See Verdict Sheet, 9/18/20. The jury found Appellant not
guilty of first-degree murder, and guilty of third-degree murder. It did not
return a verdict on the manslaughter charges.


                                           -2-
J-A08045-22



sentenced Appellant to a term of 20 to 40 years’ incarceration to be served

consecutively to two life sentences he was serving for an unrelated conviction.

       Trial counsel filed a timely post-sentence motion, challenging the weight

and sufficiency of the evidence. The next day, December 24, 2020, Appellant

filed a pro se post-sentence motion, in which he asserted he was not properly

charged with third-degree murder.4 On February 5, 2021, Appellant filed a

motion seeking to represent himself pro se and requesting a Grazier5 hearing.

The trial court held a combined Grazier/post-sentence motion hearing on

March 25, 2021.

       After conducting a thorough colloquy, the court granted Appellant’s

motion for self-representation and appointed trial counsel as stand-by

counsel. See N.T. Post-Sentence Motion H’rg, 3/25/21, at 3-17. The court

also agreed to consider the arguments raised in both the counseled and pro

se post-sentence motions. See id. at 15; Order, 3/30/21.

       On April 20, 2021, the trial court entered an order and opinion denying

relief under both motions. This timely pro se appeal follows.6
____________________________________________


4Throughout the trial proceedings, Appellant repeatedly and consistently filed
pro se applications for relief while he was represented by counsel.

5See Commonwealth v. Grazier, 713 A.2d 81, 82 (Pa. 1998) (requiring “an
on-the-record determination . . . that [a defendant’s] waiver [of the right to
counsel] is a knowing, intelligent, and voluntary one”).

6On May 19, 2021, the trial court directed Appellant to file a Pa.R.A.P. 1925(b)
concise statement of errors complained of on appeal within 21 days. Standby
counsel filed a Rule 1925(b) statement on the 21st day, June 9, 2021.



                                           -3-
J-A08045-22



        Appellant raises four claims on appeal:

        1. Was the legislative intent in the language of the criminal
           homicide statute meant to be used as a catch all for all degrees
           of murder and manslaughter?

        2. [Are] third[-]degree murder, manslaughter, and voluntary
           manslaughter lesser included offenses of first[-]degree
           murder?

        3. Was the verdict sufficient to support a conviction of murder in
           the third degree?

        4. Was the verdict against the weight of the evidence?

Appellant’s Brief at ii.7

        Appellant addresses his first two issues together as a challenge to the

trial court’s subject matter jurisdiction. See Appellant’s Brief at 1. He argues

that he was charged, generally, with criminal homicide pursuant to 18 Pa.C.S.

§ 2501,8 which, he avers “isn’t legally a punishable offense, because it

____________________________________________


Appellant also filed a pro se Rule 1925(b) statement, which was docketed on
June 11th. However, the envelope in which Appellant mailed his statement is
postmarked June 7, 2021. “Under the prisoner mailbox rule, we deem a pro
se document filed on the date it is placed in the hands of prison authorities for
mailing.” Commonwealth v. Crawford, 17 A.3d 1279, 1281 (Pa. Super.
2011). Thus, both Appellant’s counseled and pro se statements were timely
filed.

      The trial court issued a Pa.R.A.P. 1925(a) opinion on July 12 2021,
adopting its April 10, 2021, opinion and order as dispositive of Appellant’s
claims. See Trial Ct. Op., 7/12/21. We note the Commonwealth did not
submit an appellee’s brief to this Court.

7   We have reordered Appellant’s claims for purposes of disposition.

8   Section 2501 provides:




                                           -4-
J-A08045-22



provides no provision for which one can actually be prescribed a specific

punishment.” Id. Appellant insists he was not “informed that he’d be charged

with murder 1 and 3 and manslaughter until the first date of trial.” Id. at 2.

He maintains this lack of notice constituted a due process violation and placed

“an undue burden [on him to] prepare a defense for each of the qualitative

differences among the various degrees of murder and manslaughter.” Id. at

1.

       Our Supreme Court has stated:

       [There are] two requirements for subject matter jurisdiction as it
       relates to criminal defendants: the competency of the court to
       hear the case, and the provision of formal notice to the defendant
       of the crimes charged in compliance with the Sixth Amendment of
       the United States Constitution and Article I, Section 9, of the
       Pennsylvania Constitution.

Commonwealth v. Jones, 929 A.2d 205, 210 (Pa. 2007). Here, Appellant

appears to challenge the second requirement, as he argues it was unfair to

charge him with criminal homicide generally, and require him to defend

against first-degree murder, third-degree murder, and both voluntary and

involuntary manslaughter.


____________________________________________


            (a) Offense defined. — A person is guilty of criminal
       homicide if he intentionally, knowingly, recklessly or negligently
       causes the death of another human being.

            (b) Classification. — Criminal homicide shall be classified
       as murder, voluntary manslaughter, or involuntary manslaughter.

18 Pa.C.S. § 2501(a)-(b).



                                           -5-
J-A08045-22



      However, as the trial court cogently explains in its opinion, Appellant’s

argument was rejected by this Court in Commonwealth v. Chambers, 852

A.2d 1197 (Pa. Super. 2004):

      In Chambers, the defendant argued that the information only
      charged him with criminal homicide but did not specifically charge
      him with second[-]degree murder or allege every element of that
      offense. [Chambers, 852 A.2d] at 1198. “The purpose of an
      information or an indictment is to provide the accused with
      sufficient notice to prepare a defense, and to ensure that he will
      not be tried twice for the same act.” [Id.] at 1199 [(citation
      omitted).]    “An information which alleges that the accused
      [‘]unlawfully, intentionally, knowingly, recklessly or negligently[’]
      caused another’s death, and which also charged robbery, is
      adequate notification that he is charged with second[-]degree
      murder.” [Id.] “An information need not specify a degree of
      murder or the degrees of manslaughter in order to sustain the
      verdict of second[-]degree murder.” Id.

           The Information filed on December 12, 2019, charged
      [Appellant] with Criminal Homicide as follows:

         On or about 01/01/2019. Intentionally, knowingly,
         recklessly, or negligently caused the death of another
         human being, to wit, [Appellant] did intentionally cause the
         death of Luis Santiago.

            The Court finds [Appellant’s] argument unmeritorious. The
      Information was not required to specify the offense of third[-]
      degree murder and provided [Appellant] with sufficient notice to
      prepare a defense.

Trial Ct. Op., 4/20/21, at 3.

      We agree that Chambers is controlling.        Appellant was convicted of

third-degree murder, which is defined in the Crimes Code as “[a]ll other kinds

of murder[,]” not including first-degree or second-degree murder. 18 Pa.C.S.

§ 2502(c). The Pennsylvania Supreme Court has explained: “[T]hird degree

murder is not a homicide that the Commonwealth must prove was committed

                                      -6-
J-A08045-22



with malice and without a specific intent to kill[; i]nstead, it is a homicide

that the Commonwealth must prove was committed with malice, but one with

respect to which the Commonwealth need not prove, nor even address, the

presence or absence of a specific intent to kill.” Commonwealth v. Fisher,

80 A.3d 1186, 1191 (Pa. 2013) (citation omitted). Here, Appellant’s criminal

information put him on notice that the Commonwealth believed he caused the

death of the victim. This was sufficient to satisfy due process concerns. Thus,

Appellant’s first two claims lack merit.9

       Next, Appellant challenges the sufficiency of the evidence supporting his

conviction. Our review of a sufficiency claim is guided by the following:

       As a general matter, our standard of review . . . requires that we
       evaluate the record in the light most favorable to the verdict
       winner giving the prosecution the benefit of all reasonable
       inferences to be drawn from the evidence. Evidence will be
       deemed sufficient to support the verdict when it establishes each
       material element of the crime charged and the commission thereof
       by the accused, beyond a reasonable doubt. Nevertheless, the
       Commonwealth need not establish guilt to a mathematical
       certainty. Any doubt about the defendant’s guilt is to be resolved
       by the fact finder unless the evidence is so weak and inconclusive
       that, as a matter of law, no probability of fact can be drawn from
       the combined circumstances.

       The Commonwealth may sustain its burden by means of wholly
       circumstantial evidence. Accordingly, [t]he fact that the evidence
       establishing a defendant’s participation in a crime is circumstantial
____________________________________________


9 We note that Appellant also asserts the Commonwealth failed to present a
prima facie case for third-degree murder at the preliminary hearing.
Appellant’s Brief at 2. It is well-settled, however, that Appellant’s subsequent
conviction of third-degree murder “renders moot any allegation that the
Commonwealth failed to establish a prima facie case” at the earlier
proceeding. Commonwealth v. Lee, 662 A.2d 645, 650 (Pa. 1995).


                                           -7-
J-A08045-22


      does not preclude a conviction where the evidence coupled with
      the reasonable inferences drawn therefrom overcomes the
      presumption of innocence. Significantly, we may not substitute
      our judgment for that of the fact finder; thus, so long as the
      evidence adduced, accepted in the light most favorable to the
      Commonwealth, demonstrates the respective elements of a
      defendant’s crimes beyond a reasonable doubt, the . . .
      convictions will be upheld.

Commonwealth v. Windslowe, 158 A.3d 698, 708–09 (Pa. Super. 2017)

(citation omitted).

      Appellant argues the evidence was insufficient to support his conviction

of third-degree murder because it did not establish how the victim died.

Appellant’s Brief at 2.    He contends the Commonwealth theorized that the

cause of death was manual strangulation based solely on the fact that the

victim had hemorrhaging in his eyes, otherwise known as petechia.         Id.

However, Appellant emphasizes that the expert forensic pathologist who

performed the autopsy — Dr. Kevin Whaley — acknowledged hemorrhaging

can occur absent asphyxiation. See id. Further, Dr. Whaley testified that

although he believed the cause of death was asphyxia, he “didn’t know the

particular mechanism for the asphyxia due to the lack of marks and bruising

around [the victim’s] neck area.”       Id. at 3.   Appellant maintains that,

conversely, his expert forensic pathologist — Dr. Karl Williams — opined that

the autopsy report revealed manual strangulation did not occur due to the

absence of any markings on the “skin surface” or “internal structures” of the

victim’s neck.   Id.      Additionally, Appellant insists the crime scene was




                                      -8-
J-A08045-22



compromised by first responders “making it impossible for the CSI team to

properly read the crime scene.” Id. at 4.

     As noted above, “[t]he elements of third-degree murder, as developed

by case law, are a killing done with legal malice.”      Commonwealth v.

Marquez, 980 A.2d 145, 148 (Pa. Super. 2009) (en banc) (citation omitted).

     Malice is defined as: wickedness of disposition, hardness of heart,
     cruelty, recklessness of consequences, and a mind regardless of
     social duty, although a particular person may not be intended to
     be injured. Malice may be found where the defendant consciously
     disregarded an unjustified and extremely high risk that his actions
     might cause serious bodily injury. Malice may be inferred by
     considering the totality of the circumstances.

Windslowe, 158 A.3d at 709 (citation omitted). “[T]o convict a defendant

for third[-]degree murder, the jury need not consider whether the defendant

had a specific intent to kill, nor make any finding with respect thereto.”

Fisher, 80 A.3d at 1191 (citation omitted).

     In the present case, the trial court concluded Appellant’s challenge to

the sufficiency of the evidence was meritless. The court opined:

           Experts submitted reports and testified for both the
     Commonwealth and the defense at trial. The Commonwealth’s
     expert, Dr. Kevin Whaley, M.D., opined that the cause of death
     was venous obstruction, and noted the presence of petechial
     hemorrhage, brain swelling, and pulmonary edema as indicative
     of such an obstruction. Dr. Whaley also noted blunt force injuries
     to the head and hands that were indicative of a physical
     altercation.

           The defense expert, Karl E. Williams, M.D., opined that while
     the physical findings of the autopsy were consistent with an
     asphyxial death, he did not believe that manual strangulation had
     occurred. In his report, Dr. Williams noted the absence of external
     markings or internal injuries that would accompany strangulation.


                                    -9-
J-A08045-22


      With respect to the injuries Santiago did sustain, Dr. Williams
      stated that none were significant enough to have contributed to
      his death.

             “It is beyond argument that the fact-finder is free to accept
      or reject the credibility of both expert and lay witnesses, and to
      believe all, part or none of the evidence.” A mere conflict in the
      testimony of the witnesses does not render the evidence
      insufficient because “it is within the province of the factfinder to
      determine the weight to be given to the testimony and to believe
      all, part, or none of the evidence.”

             At trial, the jurors were also presented with evidence that
      [Appellant] was alone in the cell with Santiago and there were
      obvious signs of a struggle in the cell including blood, urine on the
      floor around and under the body, and general disarray of the area.
      A rolled up t-shirt with wrinkles was also recovered from the cell
      that could have been used as a ligature. Santiago sustained
      injuries to his hand, lip, and eye and also had abrasions on the
      backs of his hands.

            “Circumstantial evidence is sufficient to sustain a conviction
      so long as the combination of evidence links the accused to the
      crime beyond a reasonable doubt”. “Circumstantial evidence may
      be sufficient to prove any element, or all of the elements of the
      crime.”

            Here, the jurors were free to believe all, part, or none of the
      evidence presented and determine which expert they believed to
      be most credible. The jurors could also consider circumstantial
      evidence including the physical state of the cell and that
      [Appellant] and Santiago were the only two people in the cell at
      the time Santiago’s injuries were sustained. The jury could
      properly conclude that [Appellant] killed Santiago, even if not
      intentionally, by acting with a conscious disregard to an unjustified
      and extremely high risk that his actions might cause death or
      serious bodily harm.

Trial Ct. Op. 4/20/21, at 5-6 (citations omitted).

      We agree with the trial court’s determination.       Appellant bases his

argument on the conflicting testimony of the forensic pathologists — Dr.

Whaley for the Commonwealth and Dr. Williams for the defense. The problem


                                     - 10 -
J-A08045-22



is, however, the testimony was just that — conflicting. Thus, it was left to the

jury to resolve the conflict and credit one of the experts. See Windslowe,

158 A.3d at 709. Here, the jury credited Dr. Whaley’s conclusion that the

victim died from asphyxiation due to venous obstruction. See N.T. Jury Trial,

9/15/20, at 333.         The Commonwealth was not required to prove the

mechanism that caused the obstruction. However, Dr. Whaley testified that

the use of some mechanisms, including the rolled-up t-shirt recovered from

the cell, may not leave a mark on the victim’s skin. Id. at 324-26. Moreover,

the Commonwealth presented evidence that Appellant and the victim were the

only two people in the cell at the time of the incident, the victim had other

injuries indicative of an altercation, and both forensic pathologists agreed

victim’s death did not result from a fall, which was what Appellant initially told

the responding correction officers had happened.10 See id. at 329-30, 424.

Thus, the circumstantial evidence was sufficient to prove that Appellant killed

the victim, either intentionally or unintentionally, with malice.

____________________________________________


10 We note that, at various times, Appellant also told investigating officers that
the victim turned “like he was going to use the bathroom and passed out” and
that he had an epileptic seizure. N.T. Jury Trial at 100, 366. However, the
victim’s medical records did not reveal any “significant disease process or
medical history[,]” including epilepsy, that would explain a spontaneous loss
of consciousness. Id. at 332-33. Furthermore, Appellant’s expert, Dr.
Williams, agreed he did not know “of any pre-existing conditions that would
render [the victim] unconscious.” Id. at 416. He also acknowledged that he
did not review the victim’s medical records before rendering his opinion. See
id. at 416, 418-19.




                                          - 11 -
J-A08045-22



       In his final claim, Appellant maintains the verdict was against the weight

of the evidence.11 First, he contends the coroner’s office “leaked confidential

information contained in the autopsy report” — namely, that the victim “died

at the hands of another inmate” — before it was made public. Appellant’s

Brief at 4. Appellant insists the “leakage . . . inflamed this false narrative the

[Commonwealth] locked on[to] though there was no scientific evidence to

support” it.    Id.    Furthermore, he maintains the Commonwealth illegally

accessed his “emails, electronic communications and other documents”

without a court order. Id. Appellant claims he emailed his family in December

of 2018 “concerning being approved bottom bunk status” which would have

“poked holes in [the Commonwealth’s] motive.” Id. at 5. However, he argues

that he has been denied access to these documents, which puts him “at a

disadvantage when contesting the weight of the evidence used to convict

him.” Id.

       Our review of a weight claim is well-established:

       The weight of the evidence is exclusively for the finder of fact, who
       is free to believe all, none or some of the evidence and to
       determine the credibility of the witnesses. Resolving contradictory
       testimony and questions of credibility are matters for the finder of
       fact. It is well-settled that we cannot substitute our judgment for
       that of the trier of fact.

             Moreover, [a]ppellate review of a weight claim is a review
       of the exercise of discretion, not the underlying question of
       whether the verdict is against the weight of the evidence. Because
____________________________________________


11Appellant properly preserved his weight claim in the timely filed, counseled
post-sentence motion. See Pa.R.Crim.P. 607(A)(3).


                                          - 12 -
J-A08045-22


      the trial judge has had the opportunity to hear and see the
      evidence presented, an appellate court will give the gravest
      consideration to the findings and reasons advanced by the trial
      judge when reviewing a trial court's determination that the verdict
      is [or is not] against the weight of the evidence. One of the least
      assailable reasons for granting or denying a new trial is the lower
      court's conviction that the verdict was or was not against the
      weight of the evidence and that a new trial should be granted in
      the interest of justice.

            Furthermore, in order for a defendant to prevail on a
      challenge to the weight of the evidence, the evidence must be so
      tenuous, vague and uncertain that the verdict shocks the
      conscience of the court.

Commonwealth v. Miller, 172 A.3d 632, 642–43 (Pa. Super. 2017)

(citations and quotation marks omitted).

      Preliminarily, we emphasize that none of the arguments Appellant

presents in his pro se brief relate to the weight of the evidence supporting his

conviction of third-degree murder.      Rather, he complains of information

purportedly leaked to the press, the alleged illegal seizure of his prison

communications, and the alleged denial of his discovery requests.           More

importantly, he did not make any of these arguments in either his counseled

or pro se post-sentence motion, during the post-sentence hearing, or in either

his counseled or pro se Rule 1925(b) statement. Thus, they are waived for

our review. See Pa.R.A.P. 302(a) (“Issues not raised in the trial court are

waived and cannot be raised for the first time on appeal.”), 1925(b)(4)(vii)

(“Issues not included in the [Rule 1925(b)] Statement and/or not raised in

accordance with the provisions of this paragraph (b)(4) are waived.”).

      Briefly, we note that counsel asserted Appellant’s conviction was against

the weight of the evidence because there were no witnesses to either the

                                     - 13 -
J-A08045-22



incident leading the victim’s death, or actions taken by Appellant that may

have caused the victim’s death.      See Appellant’s Post-Sentencing Motion

Pursuant to Pa.R.Crim.P. 720, 12/23/20, at 1 (unpaginated); Appellant’s

Concise Statement of Matters Complained of on Appellant Pursuant to Rule

1925(b), 6/9/21, at 2 (unpaginated). The trial court summarily disposed of

this argument as follows:

            At the outset, “there is no requirement that a homicide,
      including murder in the first degree, be proven by eyewitness
      testimony.” Commonwealth v. Crowson, 412 A.2d 1363, 1365
      (Pa. 1980). As discussed above, the jurors were free to choose
      which evidence to believe, including circumstantial evidence. The
      absence of a witness to Santiago’s death or any prior actions taken
      by [Appellant] is not of such great weight as to deny justice or
      warrant reversal of the jury’s verdict.

Trial Ct. Op., 4/20/21, at 7.

      Appellant fails to establish that the trial court’s finding was an abuse of

discretion.   See Miller, 172 A.3d at 642-43.      Rather, as noted above, he

focuses on other claims which do not relate to the evidence presented to the

jury and were not preserved in the trial court. Thus, no relief is warranted.

      Judgment of sentence affirmed. Appellant’s Motion to Direct the District

Attorney to Furnish Appellant with a Copy of Appellee Brief is hereby DENIED

as moot, since the Commonwealth did not file a brief in this matter.




                                     - 14 -
J-A08045-22


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary




Date: 04/29/2022




                          - 15 -